William Penn Bancorp, Inc. 8150 Route 13 Levittown, PA 19057 May 11, 2011 Ms. Babette Cooper Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:William Penn Bancorp, Inc. Annual Report on Form 10-K for the fiscal year ended June 30, 2010 Quarterly Report on Form 10-Q for the quarters ended September 30, 2010 and December 31, 2010 Filed September 28, 2010, November 15, 2010 and February 22, 2011 File No. 000-53172 Dear Ms. Cooper: William Penn Bancorp, Inc. hereby requests an extension of time to respond to the Staff’s letter of comment, dated April 26, 2011 until May 24, 2011. Sincerely, /s/ Terry L. Sager Terry L. Sager President cc:John Nolan David Lin Division of Corporation Finance
